DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 11/04/2021, said application claims a priority filing date of 11/06/2020.  Claims 1-10 are pending. Claims 1 and 9-10 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "Position Y" in ¶¶ [0026]-[0027], [0039], [0041], [0047]-[0049], [0125], and [0128].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “d” in FIGS. 12-13 has been used to designate both "indication data d" in ¶¶ [0065] and [0072] and "instruction data d" in ¶ [0072].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to because FIG. 13 is inconsistent with ¶ [0072]; e.g., according to arrow direction in FIG. 13, "indication d" is input to/acquired by "second recorder 42" and "performance data Db" is output/generated from "second recorder 42"; however, in ¶ [0072], "The second recorder 42 acquires the performance data Db … the second recorder 42 generates indication data d and performance data Db … The performance data Db acquired by the second recorder 42 …"  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
in ¶ [0068], "… the audio analyzer 43 generates the reference data Da by executing adjustment process Sc (see, Fig. 15.)" appears to be "… the audio analyzer 43 generates the reference data Da by executing adjustment process Sc (see, Fig. 19.)";
in ¶ [0076], "N first indicators B1(t, n) to B1(t, N)" appears to be "N first indicators B1(t, 1) to B1(t, N)";
in ¶¶ [0077], [0079], and [0084], "0 ≤ B1(t, n) ≤ 0" appears to be "0 ≤ B1(t, n) ≤ 1";
in ¶ [0091], "… the variable a is dependent on not only the sound indicators C(t) but also on the performance period. That is, the variable a is independent of both the sound indicators C(t) and the sound indicators G(t), while the variable p is dependent on only the sound indicators G(t)"  appears to be "… the variable a is dependent on not only the sound indicators C(t) but also on the performance period. That is, the variable a is dependent of both the sound indicators C(t) and the sound indicators G(t), while the variable p is dependent on only the sound indicators G(t)";
in ¶ [0098], only (i) and (iii) are shown, and (ii) is missing.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 9-10 are objected to because of the following informalities:  
in Claim 1, lines 8-9; Claim 9, lines 6-7; and Claim 10, lines 7-8, "the components of the first sound source" appears to be "the audio components of the first sound source";
in Claim 3, line 2, "the second sound indicator" appears to be "the second indicator".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "… calculates a first indicator that corresponds to intensities of the audio signal; calculates a second indicator that corresponds to an intensity of the audio components of the second sound source using performance data representative of a sound intensity of each note of the second sound source; and subtracts the second indicator from the first indicator, and wherein each of the series of the sound indicators indicates a result of the subtraction" in lines 9-17, which rendering the claim indefinite because (1) it is unclear .
Claims 3 and 8 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over MAEZAWA (WO 2019/058942, published on 03/28/2019; corresponding to US 2020/0193948 A1), hereinafter MAEZAWA'942 in view of KOBAYASHI (US 2010/0211200 A1, published on 08/19/2010), hereinafter KOBAYASHI    .

Independent Claims 1 and 9-10
MAEZAWA'942 discloses an audio processing system (MAEZAWA'942, 100 in FIG. 1; ¶ [0009]1: a reproduction control device 100 reproduces the performance sound of reproduction part of the musical piece in parallel with the performance of the performance part by the performer P) comprising: at least one memory  storing a program (MAEZAWA'942, 12 in FIG. 1; ¶ [0012]: storage device stores a program and can be computer memory device); and at least one processor (MAEZAWA'942, ¶ [0006]2: at least one processor) that implements the program (MAEZAWA'942, 11 in FIG. 1; ¶ [0012]: a program that is executed by the electronic controller 11) to: 
analyze an audio signal including sound from a first sound source (MAEZAWA'942, FIG. 1; ¶ [0018]: analysis processing module 21 analyzes the performance of the performance part by the performer P by analyzing the audio signal X generated by the sound collection device 13); 
identify, based on the analysis of the audio signal, a series of sound indicators each representing a  indicator that audio component (MAEZAWA'942, FIG. 1; ¶ [0013]: music data D that represent the content of the musical piece; the music data D are composed of performance data D1 (e.g., a sequence of notes that constitute the performance part) and reproduction data D2 (e.g., a sequence of notes that constitute the reproduction part); each of the performance data D1 and the reproduction data D2 are MIDI format time-series data arranged in a time series, which indicating sound generation or muting, the generation time point/interval, pitch and intensity; ¶ [0018]-[0020]: by analyzing the audio signal X generated by the sound collection device 13, calculate the performance position Q1 (i.e., time point) at which the performer P is playing by crosschecking the audio signal X and the performance data D1 of the music data D; the likelihood of the performance position Q1 can also be used to as the evaluation index Q3 corresponding to the degree of similarity between the performance represented by the audio signal X and the performance represented by the performance data D1); and 
cause a display device to display the series of the sound indicators and the identified series of the pitches along a common time axis (MAEZAWA'942, FIG. 2; ¶ [0023]: the output processing module 23 causes the display device 15 to display a performance screen Ga, including a score region Ga1, a performer screen Ga2, and the feedback message Ma; a time series of a plurality of notes of the performance part indicated by the performance data D1 is displayed in the score region Ga1 on a coordinate plane that includes a pitch axis and a time axis; in addition, an indicator Ga3 that indicates the performance position Q1 is displayed in the score region Ga1 and moves on the time axis in conjunction with the performance by the performer P; i.e., the progress of the performance position Q1).
MAEZAWA'942 further discloses a non-transitory recording medium for storing a program executable by a computer to execute a method/a computer-implemented audio processing method described above (MAEZAWA'942, FIG. 1; ¶¶ [0012], [0006], and [0009]: the storage device 12 is configured from a known storage medium stores a program that is executed by the electronic controller 11 including at least one processor).
MAEZAWA'942 fails to explicitly disclose identify, based on the analysis of the audio signal, a series of sound indicators each representing a certainty that audio components of the first sound source are included in the audio signal.
KOBAYASHI discloses an audio information processing system and method (KOBAYASHI, ¶ [0006]), wherein identify, based on the analysis of the audio signal, a series of sound indicators each representing a certainty that audio components of the first sound source are included in the audio signal (KOBAYASHI, FIG. 2; ¶¶ [0216] and [0236]: the music analysis unit 110 analyses a waveform of the music data, and extracts beat positions, music structure, key, chord progression, melody line, bass line, presence probability of each instrument sound or the like of the music data; FIG. 10; ¶¶ [0242]-[0243] and [0246]: the beat probability computation unit 202 computes the probability of each frame being a beat position, based on the log spectrum of music data; the beat analysis unit 204 detects the beat positions based on the beat probability of each frame computed by the beat probability computation unit 202; FIG. 88; ¶ [0429]: a presence probability of each instrument sound shown in FIG. 88 is computed by the processing of the metadata detection unit 148).
MAEZAWA'942 and KOBAYASHI are analogous art because they are from the same field of endeavor, an audio information processing system and method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KOBAYASHI to MAEZAWA'942.  Motivation for doing so would improve capability of automatically detecting feature quantity of music data changing in time serie.

Claim 4
MAEZAWA'942 in view of KOBAYASHI discloses all the elements as stated in Claim 1 and further disclose to identify a sounding period during which the audio components of the first sound source are present, and the at least one processor also causes the display device to display, the sounding period along the common time axis (MAEZAWA'942, FIG. 1; ¶ [0013]: the music data D are composed of performance data D1 (e.g., a sequence of notes that constitute the performance part) and reproduction data D2 (e.g., a sequence of notes that constitute the reproduction part); each of the performance data D1 and the reproduction data D2 are MIDI format time-series data arranged in a time series, which indicating sound generation or muting, the generation time point/interval, pitch and intensity; ¶ [0018]-[0019]: by analyzing the audio signal X generated by the sound collection device 13, calculate the performance position Q1 (i.e., time point) at which the performer P is playing by crosschecking the audio signal X and the performance data D1 of the music data D) (MAEZAWA'942, FIG. 2; ¶ [0023]: the display device 15 displays a performance screen Ga including a score region Ga1; a time series of a plurality of notes of the performance part indicated by the performance data D1 is displayed in the score region Ga1 on a coordinate plane that includes a pitch axis and a time axis; i.e., the pitch and sounding period of each note in the performance part are also identified and displayed in the score region Ga1).

Claim 6
MAEZAWA'942 in view of KOBAYASHI discloses all the elements as stated in Claim 1 and further disclose to display a sound point at which a pitch of the series of the pitches changes along the common time axis (MAEZAWA'942, FIG. 2; ¶ [0023]: the display device 15 displays a performance screen Ga including a score region Ga1; a time series of a plurality of notes of the performance part indicated by the performance data D1 is displayed in the score region Ga1 on a coordinate plane that includes a pitch axis and a time axis; i.e., display a sound point at which the pitch of each note changed along the horizontal time axis). 


Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MAEZAWA'942 in view of KOBAYASHI as applied to Claim 1 above, and further in view of Humphrey et al. (US 2015/0046824 A1, published on 02/12/2015), hereinafter Humphrey.

Claim 2
MAEZAWA'942 discloses all the elements as stated in Claim 1 and further disclose a sound receiver that receives the sound emitted from the first sound source  (MAEZAWA'942, 13 in FIG. 1; ¶ [0015]: the sound collection device 13 collects the performance sound generated from the musical instrument in the performance by the performer P and generates an audio signal X representing a waveform of said performance sound), 
wherein the audio signal includes: the audio components of the first sound source (MAEZAWA'942, 13 in FIG. 1; ¶ [0015]: audio signal X is output from an electric musical instrument, e.g., an electric string instrument), 
wherein the at least one processor, to identify the series of sound indicators: calculates a first indicator that corresponds to intensities of the audio signal first sound source (MAEZAWA'942, FIG. 1; ¶ [0013]: music data D that represent the content of the musical piece; the music data D are composed of performance data D1 (e.g., a sequence of notes that constitute the performance part) and reproduction data D2 (e.g., a sequence of notes that constitute the reproduction part); each of the performance data D1 and the reproduction data D2 are MIDI format time-series data arranged in a time series, which indicating sound generation or muting, the generation time point/interval, pitch and intensity; ¶ [0018]-[0019]: by analyzing the audio signal X generated by the sound collection device 13, calculate the performance position Q1 (i.e., time point) at which the performer P is playing by crosschecking the audio signal X and the performance data D1 of the music data D; ¶ [0039]: calculate an index Q5 that represents the presence/absence (presence or absence) of a performance mistake by the performer P by determining whether  the volume of the audio signal X falls below a prescribed value for a prescribed period of time; ¶ [0045]: calculates the volume of the audio signal X so that the reproduction operation can be controlled such that the volume of the performance sounds of the reproduction part varies in accordance with the volume of the audio signal X).
MAEZAWA'942 fails to explicitly disclose sound emitted from a second sound source, wherein the audio signal includes: audio components of the second sound source, wherein the at least one processor calculates a second indicator that corresponds to an intensity of the audio components of the second sound source using performance data representative of a sound intensity of each note of the second sound source; and subtracts the second indicator from the first indicator, and wherein each of the series of the sound indicators indicates a result of the subtraction.
KOBAYASHI discloses an audio information processing system and method (KOBAYASHI, ¶ [0006]), wherein a sound receiver receives the sound emitted from the first sound source and sound emitted from a second sound source, wherein the audio signal includes: the audio components of the first sound source; and audio components of the second sound source (KOBAYASHI, ¶ [0543]: analyzing an audio signal in which a plurality of instrument sounds are present in a mixed manner and for extracting, as a feature quantity of the audio signal, metadata changing along with passing of a playing time; i.e., receive a plurality of instrument sounds in a mixed manner and extract a feature quantity of the audio signal from metadata changing along with passing of a playing time; FIG. 2; ¶ [0215]: the music data is input to the sound source separation unit 106, which is separated into a left-channel component (foreground component), a right-channel component (foreground component), a centre component (foreground component) and a background component),
wherein the at least one processor calculates a second indicator that corresponds to an intensity of the audio components of the second sound source using performance data representative of a sound intensity of each note of the second sound source (KOBAYASHI, ¶ [0229]: converting the input audio signal to an intensity distribution of each pitch by the log spectrum analysis unit 108; FIG. 10; ¶¶ [0242]-[0243] and [0246]: the beat probability computation unit 202 computes the probability of each frame being a beat position, based on the log spectrum of music data; the beat analysis unit 204 detects the beat positions based on the beat probability of each frame computed by the beat probability computation unit 202; FIG. 88; ¶ [0429]: a presence probability of each instrument sound shown in FIG. 88 is computed by the processing of the metadata detection unit 148); and 
subtracts the  another indicator from the  one indicator, and wherein each of the series of the sound indicators indicates a result of the subtraction (KOBAYASHI, ¶ [0185]-[0188]: feature quantity calculation formula generation for the audio signal including the types of operations executed by the operator include a differential computation, a maximum value extraction, a low-pass filtering, an unbiased variance computation, a fast Fourier transform, a standard deviation computation, an average value computation, or the like; when performing a differential operation on the music data, whether to perform the differential operation along the time axis direction (e.g., T#Differential) or to perform the differential operation along the frequency axis direction (e.g., F#Differential) has to be determined).
MAEZAWA'942 and KOBAYASHI are analogous art because they are from the same field of endeavor, an audio information processing system and method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KOBAYASHI to MAEZAWA'942.  Motivation for doing so would improve capability of automatically detecting feature quantity of music data changing in time serie.
	MAEZAWA'942 in view of KOBAYASHI fails to explicitly discloses subtracts the second indicator (i.e., audio signal from the second sound source) from the first indicator (i.e., combined audio signal).
	Humphrey teaches systems and methods for assembling, displaying, and evaluating a visual ensemble of musical performances (Humphrey, ¶ [0003]), wherein subtracts the second indicator (i.e., audio signal from the second sound source) from the first indicator (i.e., combined audio signal) (Humphrey, ¶¶ [0073] and [0071]: the residual track represents a subtraction of the isolated instrument audio track from the plurality of audio tracks; allow user selecting a gain ratio between the isolated instrument audio track, the residual component track, and a click track, wherein a "gain ratio" can be used to refer to a user-controlled variable for setting sound level relationship between the minimum sound volume to maximum loudness output; e.g., a ratio of an isolated instrument audio track to a residual component audio track of 0 can mean that at least the isolated instrument audio track has been turned off, or at least down to the minimum volume setting of 0; this setting allows the residual component volume, or gain, to be adjusted to an audible level desired by a user).
MAEZAWA'942 in view of KOBAYASHI, and Humphrey are analogous art because they are from the same field of endeavor, systems and methods for assembling, displaying, and evaluating a visual ensemble of musical performances.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Humphrey to MAEZAWA'942 in view of KOBAYASHI.  Motivation for doing so would facilitate .

Claim 3
MAEZAWA'942 in view of KOBAYASHI discloses all the elements as stated in Claim 2 and except failing to explicitly disclose wherein: the at least one processor calculates the second sound indicator using a first variable that is set in response to an instruction from a user, and the second indicator changes in accordance with the first variable.
Humphrey teaches systems and methods for assembling, displaying, and evaluating a visual ensemble of musical performances (Humphrey, ¶ [0003]), wherein: the at least one processor calculates the second sound indicator using a first variable that is set in response to an instruction from a user, and the second indicator changes in accordance with the first variable (Humphrey, ¶¶ [0073] and [0071]: the residual track represents a subtraction of the isolated instrument audio track from the plurality of audio tracks; allow user selecting a gain ratio between the isolated instrument audio track, the residual component track, and a click track, wherein a "gain ratio" can be used to refer to a user-controlled variable for setting sound level relationship between the minimum sound volume to maximum loudness output; e.g., a ratio of an isolated instrument audio track to a residual component audio track of 0 can mean that at least the isolated instrument audio track has been turned off, or at least down to the minimum volume setting of 0; this setting allows the residual component volume, or gain, to be adjusted to an audible level desired by a user).
MAEZAWA'942 in view of KOBAYASHI, and Humphrey are analogous art because they are from the same field of endeavor, systems and methods for assembling, displaying, and evaluating a visual ensemble of musical performances.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Humphrey to MAEZAWA'942 in view of KOBAYASHI.  Motivation for doing so would facilitate .

Claim 8
MAEZAWA'942 in view of KOBAYASHI and Humphrey discloses all the elements as stated in Claim 2 and further disclose wherein the sound receiver is a microphone (MAEZAWA'942, 13 in FIG. 1; ¶ [0015]: a microphone is suitably employed as the sound collection device 13).

Claims 5 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over MAEZAWA'942 in view of KOBAYASHI as applied to Claims 4 and 6 respectively above, and further in view of AKAZAWA et al. (US 2014/0047971 A1, published on 02/20/2014), hereinafter AKAZAWA.

Claim 5
MAEZAWA'942 in view of KOBAYASHI discloses all the elements as stated in Claim 4 except failing to explicitly disclose to identify the sounding period using a second variable that is set in response to an instruction from a user, and the sounding period changes in accordance with the second variable.  
AKAZAWA teaches a system and a method relating to displaying the time sequence of a plurality of musical notes (AKAZAWA, ¶ [0001]), wherein identify the sounding period using a second variable that is set in response to an instruction from a user, and the sounding period changes in accordance with the second variable (AKAZAWA, FIGS. 2-4; ¶¶ [0062]-[0063], [0067]-[0068], and [0071]: for each musical note, the numerical values of various variables applied to the control of the musical expression of the singing sound represented by the sound signal V; e.g., variable Y1 corresponding to a variable that defines period length of the vibrato; the operation iconic image 46 is an image (icon) for the user to provide an instruction to change the display length Dt of the musical note iconic image 42 of the selected musical note (the duration TB of the selected musical note)).
MAEZAWA'942 in view of KOBAYASHI, and AKAZAWA are analogous art because they are from the same field of endeavor, a system and a method relating to displaying the time sequence of a plurality of musical notes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AKAZAWA to MAEZAWA'942 in view of KOBAYASHI.  Motivation for doing so would provide an advantage to make the edit of the musical notes easy (AKAZAWA, ¶ [0077]).

Claim 7
MAEZAWA'942 in view of KOBAYASHI discloses all the elements as stated in Claim 6 except failing to explicitly disclose to identify the series of pitches of the audio components of the first sound source using a third variable that is set in response to an instruction from a user, and a number of the sound point changes in accordance with the third variable.
AKAZAWA teaches a system and a method relating to displaying the time sequence of a plurality of musical notes (AKAZAWA, ¶ [0001]), wherein identify the series of pitches of the audio components of the first sound source using a third variable that is set in response to an instruction from a user, and a number of the sound point changes in accordance with the third variable (AKAZAWA, FIGS. 2-3 and 10; ¶¶ [0062]-[0063], [0069], and [0093]: for each musical note, the numerical values of various variables applied to the control of the musical expression of the singing sound represented by the sound signal V; e.g., variable Y2 corresponding to a variable that defines the velocity (the rising speed of the utterance); the user can provide an instruction to change the variable Y2 of each musical note by an operation on each variable iconic image 48 in the variable area 34; i.e., a number of sound point changes is increased or decreased when velocity/speed of the utterance for each musical note (i.e., tempo in music) is increased or reduced) (AKAZAWA, FIG. 8; ¶¶ [0081] and [0085]: in accordance with the increase/decrease of the display magnification R, the musical note iconic images 42 and the edit images 44 become small and the number of them displayed in the musical score area 32 is increase).
MAEZAWA'942 in view of KOBAYASHI, and AKAZAWA are analogous art because they are from the same field of endeavor, a system and a method relating to displaying the time sequence of a plurality of musical notes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AKAZAWA to MAEZAWA'942 in view of KOBAYASHI.  Motivation for doing so would provide an advantage to make the edit of the musical notes easy .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶¶ [0009]-[0060] in WO 2019/058942 is equivalent to ¶¶ [0016]-[0067] in US 2020/0193948 A1.
        2 ¶ [0006] in WO 2019/058942 is equivalent to ¶ [0007] in US 2020/0193948 A1.